 


109 HR 1149 IH: To direct the Secretary of Veterans Affairs to conduct a study of the accuracy of expiration dates on certain prescription drugs maintained by the Department of Veterans Affairs.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1149 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Ms. Ginny Brown-Waite of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a study of the accuracy of expiration dates on certain prescription drugs maintained by the Department of Veterans Affairs. 
 
 
1.Study of expiration dates on certain prescription drugs maintained by Department of Veterans Affairs 
(a)Study requiredThe Secretary of Veterans Affairs shall conduct a study of each candidate drug to— 
(1)evaluate the accuracy of the expiration date for such drug;  
(2)evaluate the feasibility of extending such expiration date; and 
(3)if such extension is feasible, recommend the period of such extension. 
(b)Assistance from the FDAThe Secretary of Veterans Affairs shall conduct the study required under subsection (a) in consultation with the Commissioner of Food and Drugs, who shall make available to the Secretary such records, and otherwise provide such assistance, as the Secretary may require for purposes of this section. 
(c)ReportThe Secretary of Veterans Affairs shall submit to Congress a report providing the results of the study required under subsection (a), including an estimate of the cost savings that may be achieved by implementing the recommendations of the study. Such report shall be submitted not later than one year after the date of the enactment of this Act. 
(d)Candidate drug definedThe term candidate drug means each pharmaceutical product— 
(1)that is maintained in stock by the Department of Veterans Affairs; 
(2)that is subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)); 
(3)for which the Department paid $3,000 or more for the stock of such product maintained by the Department; and 
(4)the stock of which has an expiration date that is not less than 12 months or more than 18 months before the date on which the product is to be studied under subsection (a).  
 
